Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 03/08/2022. As directed by the amendment: claims 34 and 47  have been amended, no claims have been withdrawn, claims 1-33, 35, and 48 have been cancelled, and no new claims have been added.  Thus, claims 34, 36-47, and 49-55 are presently under consideration in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a safety device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 42 is objected to because it depends on a cancelled claim 35.   Examiner assumes it depends on claim 34 for prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the first axial end of the seal body" at lines 7-8 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49-55 are also rejected because it depends on a rejected claim 47.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a safety device” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Abstract of the instant invention publication (note: similar languages used in the original specification) discloses a kitchen appliance (1), comprising: a bowl (100); a lid (200) arranged to be fitable to the bowl (100); a seal (230) arranged to be fitted between the lid and the bowl when the lid is fitted to the bowl; and a safety device (150) arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl.
Paragraph (0005) of the instant invention publication (20190069726) discloses according to an aspect of the invention, there is provided a kitchen appliance, comprising a bowl; a lid arranged to be fitable to the bowl; a seal arranged to be fitted between the lid and the bowl when the lid is fitted to the bowl; and a safety device arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl.
Paragraph (0007) of the instant invention publication discloses preferably, the lid has a locked position on the bowl, such as with a bayonet type fitting, and the safety device may be arranged such that the lid is movable into the locked position only when the seal is fitted between the bowl and the lid. This prevents the lid being fitted without the seal, making the absence of the seal apparent to the user when they attempt to fit the lid without the seal.
Paragraph (0008) of the instant invention publication discloses the kitchen appliance may further comprise a base unit arranged to support the bowl. The safety device may comprise a switch provided in the base unit, wherein the actuation of the switch allows the operation of the kitchen appliance. Optionally, the safety device comprises a movable element biased towards a first position (for example a raised or projecting position) and movable towards a second position when the lid is fitted to the bowl and the seal is fitted between the bowl and the lid (for example by bearing against the seal). The switch may be actuable by movement of the movable element into the second position when the bowl is supported on the base, for example by the moveable member projecting into the base. This arrangement provides a simple safety interlock mechanism for detecting the presence of the lid and the seal and allowing the kitchen appliance to be operated.
Paragraph (0013) of the instant invention publication discloses the bowl may comprise a latching mechanism arranged to latch the bowl with the base unit, and the safety device may be arranged such that the appliance is operable only when the bowl is also latched to the base unit. Advantageously, the bowl is thereby firmly secured to the base unit during operation.
Paragraph (0016) of the instant invention publication discloses optionally, the kitchen appliance may comprise one or more sensors arranged to detect the condition of the safety device; and one or more transmitters arranged to transmit data relating to the condition of the safety device to an external server and/or user device. This allows a user to remotely monitor the condition of the safely device.
Paragraph (0017) of the instant invention publication discloses according to another aspect of the invention, there is provided a seal arranged to seal a bowl with a lid, comprising a ring shaped body having first and second projections extending away from the body at or adjacent each axial end thereof; wherein a profile defined by the first projection is thinner than a profile defined by the body and a profile defined by the second projection; and wherein the first projection is arranged to act as a sealing surface. Optionally, the profile of the first projection may be tapered, and the profile of the second projection may be as thick as or thicker than the profile of the body. This arrangement allows the second projection to be used as a member in a mechanism such as the safety device of this invention while the first projection acts as a sealing surface.
Paragraph (0076) of the instant invention publication discloses FIG. 6 shows the separated lid assembly 200 and bowl assembly 100 with features allowing the components to engage being visible. FIG. 7a shows a cross-section of the top part of the bowl assembly 100 where an interlock mechanism 150 is shown in a closed position. The compartment 134 houses part of a safety device comprising an interlock mechanism 150 arranged to prevent the kitchen appliance 1 activating without both the lid assembly 200 being in place and a seal 230 being fitted to the inner lid 220.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al. (US 20050132895 A1).
Regarding claim 47,  Lee discloses a seal 50 (fig. 1, i.e. the sealing part assembly) arranged to seal a bowl 10 (fig. 1, i.e. a vessel) with a lid 20 (fig. 1), comprising: 
a ring shaped body 510/511 (fig. 1, i.e. a packing/sidewall) having first 513 (fig. 1, i.e. a cut-off plate) and second 512 (fig. 1, i.e. a sealing plate) projections extending away from the body at or adjacent each axial end thereof (see figure 1) the second projection being longer than the first projection (see figure 4, i.e. the a sealing plate 512 is longer than the a cut-off plate 513);
wherein a profile defined by the first projection 513 (fig. 1, i.e. a cut-off plate) is thinner (see figure 1, i.e. a lower one) than a profile defined by the body 510/511 (fig. 1, i.e. a packing/sidewall) and a profile defined by the second projection 512 (fig. 1, i.e. a sealing plate); 
wherein the profile of the first projection 513 (fig. 1, i.e. a cut-off plate) is tapered (see figure 4 for example).
Lee discloses all the limitations of the claimed invention as set forth above, except for wherein the first projection is arranged to deflect axially inwardly of the first axial end of the seal body towards the second projection to act as a sealing surface against a rim of the bowl, and the second projection is arranged to fit against the lid; and wherein the profile of the second projection is as thick or thicker than the profile of the body.
However, Seurat Guiochet et al teaches wherein the first projection 7A (fig. 3, i.e. called a first lip of the gasket 7) is arranged to deflect axially inwardly (¶0084; see figure 3, i.e. the first lip 7A deflects toward the second lip 7B) of the first axial end of the seal body towards the second projection 7B (fig. 3, i.e. called a second lip) to act as a sealing surface against a rim 2E (fig. 3, i.e. the third section) of the bowl (1), and the second projection 7B (fig. 3, i.e. called a second lip) is arranged to fit against the lid 2 (fig. 3); wherein the profile of the second projection 7B (figs. 5, 8, 9, 12, and 15-16, i.e. a second lip) is as thick (see indicated figures) or thicker than the profile of the body (see figures 15-18 for the second lip 7B size) (¶ 0052, 0084, 0151-0152). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such annular gasket profile as set forth above, as suggested and taught by Seurat Guiochet, for the purpose of providing a novel pressure cooking appliance which allows progressive decompression of the cooking appliance when the pressure inside said appliance exceeds a predetermined safety level (¶ 0015). 
With respect to claim 49, Lee in view of Seurat Guiochet et al discloses the limitations of the claimed invention as set forth above of which Lee further discloses wherein the seal 50 (fig. 1, i.e. the sealing part assembly) is made of food-safe flexible material (col. 2, line 61-64), and/or wherein the seal is made of one of: rubber, silicone rubber, synthetic rubber, or thermoplastic elastomer (col. 3, line 2-3).

Claims 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al. (US 20050132895 A1) as applied to claim 47 above, and further in view of Deshayes et al. (US 20160287011 A1).
Regarding claim 50, Lee in view of Seurat Guiochet et al. discloses all the limitations of the claimed invention as set forth above including a lid 20 (fig. 1) for a bowl 10 (fig. 1, i.e. a vessel) of a kitchen appliance as claimed in claim 47 (see claim 47 above), except for an outer lid section comprising a peripheral wall; and an inner lid section comprising a peripheral wall containing a groove arranged to hold a removable seal; wherein the inner lid section is arranged to fit within the wall of the outer lid section; and wherein the walls of the outer lid section and inner lid section are arranged to receive a lip of a corresponding bowl of the kitchen appliance for bearing against the seal.
However, Deshayes et al discloses the lid 5 (fig. 2) assembly for the bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance), comprising:
an outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprising a peripheral wall (not labeled, see figure 7); and
an inner lid section 52 (fig. 7, i.e. called the body) comprising a peripheral wall (i.e. an interior skirt 58 wall) containing a groove arranged to hold a removable seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044);
wherein the inner lid section 52 (fig. 7, i.e. called the body) is arranged to fit within the wall of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) (see figure 4); and
wherein the walls (not labeled, see above) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) and inner lid section 52 (fig. 7, i.e. called the body) are arranged to receive a lip (i.e. the upper edge of the working container 2) of a corresponding bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance) for bearing against the seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 51, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (see figures 6, 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of projections 55, 57A (figs. 6, 7) arranged to retain the inner lid section 52 (fig. 7, i.e. called the body), and wherein the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) is capable of rotating independently from the inner lid section (¶ 0054).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 52, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (not labeled, see figure 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of tabs 57A (fig. 7) and/or ramp-shaped projections arranged to interact with corresponding apertures 20 (fig. 2, i.e. slots) provided on the bowl 2 (fig. 2, i.e. the working container) of the kitchen appliance  (abstract, i.e. a cooking appliance) to secure the lid 5 (fig. 2) assembly to the bowl 2 (fig. 2, i.e. the working container) (¶ 0042-0043).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 53, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) and the inner lid section  52 (fig. 7, i.e. called the body) each have a central aperture 50 (figs. 3-4, i.e. a tube), the central aperture provided in the inner lid section 52 (fig. 7, i.e. called the body) being smaller than the central aperture provided in the outer lid section 53 (fig. 7, i.e. a peripheral locking ring).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 54, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Lee further discloses the seal according to Claims 47 (see claim 47 as set forth above.
With respect to claim 55, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses a kitchen appliance (abstract, i.e. a cooking appliance) comprising the lid assembly according to Claim 50 (see claim 50 as set forth above).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).

Allowable Subject Matter
Claim 34 is allowed. Claims 36-46 are also allowed because they depend on allowable independent claim 34. 

Response to Amendment
Applicant’s amendments have not overcome Drawings Objection, Claim Objections, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph rejection, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection as set forth above.

Response to Arguments
Applicant argues on pages 8-9 of the REMARKS that “Regarding item 15, claim 47 has been amended to clarify that the second projection is longer than the first projection, and that the first projection is arranged to deflect axially inwardly of the first axial end of the seal body towards the second projection to seal against a rim of the bowl, while the second projection is arranged to fit against the lid. Basis for these amendments can be found at least on page 11, lines 8-9, page 14, lines 12-14, and Figure 8b. Neither of the cited documents discloses or suggests these features. 
Regarding Lee, as can be seen from Figure 4, the first projection 513 does not deflect inwardly of the first axial end of the body, and also does not act as a sealing surface against a rim of the bowl. Instead, the end of the first projection bears against the inside of the bowl, and when sealed against the bowl is in the same axial position as the end of the seal body. 
Regarding Seuret Guiochet, while this shows a second projection being as thick as or thicker than the body, this document also does not show the first projection being arranged to deflect axially inwardly of the first axial end of the body towards the second projection to seal against a rim of the bowl. In contrast, the first projection 7A of this document is arranged to seal against a wall of the bowl.” have been fully considered but they are not persuasive because Lee discloses “the second projection 512 (fig. 1, i.e. a sealing plate) is longer than the first projection 513 (fig. 1, i.e. a cut-off plate) (see figure 3 of Lee)”. Furthermore, Seuret Guiochet discloses “the first projection 7A (fig. 3, i.e. called a first lip of the gasket 7) being arranged to deflect axially inwardly (¶ 0084; see figure 3, i.e. the first lip 7A deflects toward the second lip 7B) of the first axial end of the body towards the second projection 7B (fig. 3, i.e. called a second lip) to seal against a rim 2E (fig. 3, i.e. the third section) of the bowl (1)” (¶ 0084, 0151-0152).  Therefore, the combination of Lee in view of Seuret Guiochet fully meets all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761